DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/30/2020 has been entered.
 
Response to Arguments
Applicant’s arguments filed 08/12/2020 with respect to the prior art rejections of independent claims 1 and 13 have been fully considered and are persuasive [e.g., in particular the examiner agrees with applicant in that the corresponding opening(s) per Fig. 5 of US 8366377 (Smiley) cannot be reasonably viewed as facing in an axial direction towards the exit flow side of the supporting structures 104, 68, 38’]; [e.g., the corresponding opening(s) per Smiley face radially inwardly, and as such, this distinction substantially affects the way flow is passed through to the pressure measuring conduit/hose], and as such, the rejections under 35 U.S.C. 103 have been withdrawn.
With respect to applicant’s arguments concerning the rejections under 35 U.S.C. 112(b), in particular that the claims are now definite, the examiner respectfully disagrees [e.g., there are still substantial outstanding 112(b)/clarity issues currently present in the claims]; [e.g., the claimed opening(s), conduit(s) and hose(s) is/are not clearly claimed]. See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-13 and 16-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 13, each claim provides for both a “pressure measuring conduit” and a “measuring hose for connection to a pressure sensor”. The claims are rendered indefinite such that there is no clear way to distinguish the aforementioned limitations from one another
[e.g., there is no meaningful difference between a conduit and a hose, and both of the aforementioned limitations are merely described as being associated with the measuring of pressure, therefore it is not clear as to what actually differentiates the conduit from the hose and/or whether or not there is supposed to be one actual pressure measuring element comprising two distinct segments, or if there are supposed to be two distinct pressure measuring elements];
[e.g., if there are multiple distinct pressure measuring segments, then the respective segments need to be clearly distinguishable from one another, but currently, it is not even clear as to whether or not the measuring hose (for measuring pressure) is intended to be distinct from (or in reference to) the pressure measuring conduit (or part of the pressure measuring conduit)].
at least one opening” of the pressure measuring conduit and “a measuring opening” for connecting a measuring hose. The claims are rendered indefinite such that the opening limitation(s) is/are not clear
[e.g., is the measuring opening intended to be distinct from or in reference to the at least one opening?];
[e.g., there is inadequate context in the claim in terms of providing a meaningful and clear distinction between the respective opening limitation(s), since both of the openings are merely provided as being associated with a pressure measuring conduit and/or a pressure measuring hose];
[e.g., there is no meaningful difference between a conduit and a hose, and to this extent, it is not clear as to why the at least opening is not also a measuring opening (considering the at least one opening is associated with a pressure measuring conduit/hose), and/or why the measuring opening is not considered to be encompassed by the at least one opening (considering the measuring opening is associated with a pressure measuring conduit/hose)].
Additionally, claim 1 provides for an axial inflow [flow] side and an axial exit flow side. The claim is rendered indefinite such that it is not clear as to whether or not the respective sides are with respect to the current rectifier and/or the ventilator [e.g., the recitation “with an axial inflow flow side and an axial exit flow side” is provided after the limitations providing for a current rectifier and a ventilator, and as such, it is not exactly clear as to whether or not the claimed sides are with respect to the current rectifier (only), the ventilator (only), or both the current rectifier and the ventilator]; [e.g., further note that the axial inflow flow side uses the term “flow” twice and in such a way that appears to be redundant/unnecessary].
Lastly, claim 13 provides for both of “an initial flow side” and “an axial inflow side”. The claim is rendered indefinite such that it is not clear as to whether or not the aforementioned side(s) is/are intended to be the same as (or different from) one another [e.g., it is not clear as to whether or not the aforementioned sides are actually in reference to the same side (e.g., a suction/inflow side), and/or whether or not the aforementioned sides encompass one another]; [e.g., the boundaries concerning the respective side limitation(s) is/are not clearly delineated].
Regarding claims 10 and 11, the claims attempt to describe a first partial element and a second partial element, however, the claims fail to clearly provide an adequate amount of context regarding what actually defines and/or encompasses the respective partial elements, thereby making the claimed structural arrangement unclear [e.g., even in view of applicant’s Fig. 2 submitted on 02/27/2020, it is not clear as to how the first partial element 1A and the second partial element 1B are differentiable from the other elements of the current rectifier]; [e.g., reference numeral 1A merely appears to indicate the same structure as the pressure measuring conduit 8, and similarly, reference numeral 1B merely appears to indicate the same structure as the struts of the current rectifier]. It is noted that per applicant’s Fig. 3, there appears to be a two-piece structure forming an angle and such that the pressure measuring conduit 8 is intended to be positioned within the two-piece structure, however, this intent is still not clearly pressure measuring space” formed is distinguishable from the pressure measuring conduit and/or the measuring hose, as said conduit and/or hose also constitute(s) a pressure measuring space formed at least to some extent by the respective first and second partial elements.
Regarding claim 20, the claim provides for a “circumferential annular conduit”. The claim is rendered indefinite such that it is not exactly clear as to whether or not the circumferential annular conduit is intended to be distinct from or in reference to the previously established pressure measuring conduit (of which is similarly described as circumferential and annular) [e.g., while one might presume that the circumferential annular conduit per claim 20 is in reference to the pressure measuring conduit per claim 5, it is not exactly clear as to whether or not this is the intent]; [e.g., the overall conduit through which air will flow may also be viewed as circumferential and annular, therefore it is not clear as to whether or not one or two distinct circumferential annular conduits are being claimed]. The examiner suggests amending the aforementioned limitation to read “pressure measuring conduit” to resolve this clarity issue/concern.

Allowable Subject Matter
Claims 1, 4-13 and 16-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
the particular way the pressure measuring conduit(s) and the respective opening(s) is/are configured with respect to the struts of the current rectifier and the fan/ventilator, such that the respective opening(s) face in an axial direction towards the exit flow side of the current rectifier in combination with the other claim limitations.
The closest prior art of record concerning the claimed current rectifier is that of DE 202014105284 (Mulfingen), such that Mulfingen teaches a highly comparable current rectifier for a ventilator that lacks a pressure measuring conduit, a sensor (or sensors) for measuring pressure, etc.
The closest prior art of record concerning the pressure measuring conduit is that of US 8366377 (Smiley), such that Smiley teaches a supporting framework for a fan/ventilator via which a pressure measuring conduit is attached to a pressure sensor. However, the corresponding opening(s) per Smiley may only be viewed such that the corresponding opening(s) face radially inward, not in an axial direction towards an exit flow side, and to this extent, this is no reasonable way to combine and/or modify the aforementioned prior art teachings so as to arrive at the claimed invention(s) [e.g., the corresponding opening(s) per Smiley face radially inwardly, and as such, this distinction substantially affects the way flow is passed through to the pressure measuring conduit/hose].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192.  The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747